*338Dissenting Opinion by
Judge Blatt:
I must respectfully dissent from this opinion.
I agree with the majority that, where an employe is not actually engaged in his employer’s business or affairs but is on the employer’s premises at the time of the injury and required to be there, Section 301(c) (1) of The Pennsylvania Workmen’s Compensation Act (Act), 77 P.S. §411(1), does not require proof of faulty conditions or negligent operations on the part of the employer. To require such proof would, as the majority points out, insert fault and negligence concepts into a system designed to eliminate the consideration of these elements. I must disagree, however, with the conclusion here that this employe’s injuries and death were “caused by the condition of the premises or by the operation of the employer’s business or affairs thereon,” as required by Section 301 (c)(1) of the Act. Although negligence and fault may have been eliminated, the issue of causation remains an important element in workmen’s compensation law.
The majority has analyzed Section 301(c)(1) and has concluded that it provides for two distinct situations in which an injury may “arise in the course of employment”: (1) where the employe is engaged in the furtherance of the business or affairs of his employer, either on or off the premises, and (2) where the employe is on the premises but not actually engaged in the furtherance of business. In either of these two cases, I believe, there is a causative element which must be proved in order for an injury to be compensable under the Act. If an employe is engaged in the furtherance of his employer’s business, he must show, in addition, that his injury was “related” to his employment, or, in other words, that there is a causal connection between the employe’s work and his injury or subsequent death. Workmen’s Compensation Ap*339peal Board v. Jeddo Highland Coal Co., 19 Pa. Commonwealth Ct. 90, 338 A.2d 744 (1975). If an employe is not so engaged but is injured while on his employer’s premises, it is difficult to understand what the phrase, “and related thereto,” means in referring to “arising in the course of his employment.” Even so, we need not reach that question in this case because the language of the statute has provided that the employe’s injury must be caused by the condition of the premises or by operation of the employer’s business. The required causal connection in this case, therefore, would be between the injury and the condition of the premises.
It is not sufficient, in my opinion, for the employe to show merely that an injury was sustained while he was on the employer’s premises and required to be there. In order to receive compensation, he must also prove a causal connection between the injury and the condition of the premises. And an analysis of causation necessarily requires an inquiry into the substantial factor which produced the injury. If a condition of the premises, i.e., the concrete abutment, was the substantial factor in producing the injuries, and we did not know what precipitated the employe’s accident, then his resulting death would be- compensable under the Act. According to the stipulated facts in the case before us, however, it was the employe’s epileptic seizure which triggered the accident. The substantial factor in producing his- death was this epileptic seizure, and it was the seizure which set in motion the unfortunate chain of events which resulted in death. I believe that the employe’s widow here is unable to show the necessary causative element required by Section 301(c)(1) and that his death is, therefore, not one which is compensable under the Act.
It is both reasonable and desirable, it seems to me, to impose liability on an employer only in those cases *340where there is some substantial causal relationship between an injured worker’s employment and the injury. It is a matter of grave concern to me that the majority in this case may unfortunately make it even more difficult in the future than it is at present for physically handicapped persons to obtain gainful employment. Admittedly, the employer who hires a worker with a physical handicap assumes a risk not present in the case of a worker not so handicapped, yet society has an interest in encouraging employment of all individuals to the limit of their physical and mental potential. If all of the risks of such employment are to be imposed upon the employer, who may consequently refuse to hire the physically handicapped, society may well find that the providing of employment or maintenance in lieu thereof for handicapped persons will become a public responsibility to the detriment of all concerned. The employer’s burden is made especially heavy where, as the majority requires here, he is held liable even though there is no evidence offered or required that there is a causal relationship between his employment and the injury. I believe, of course, that this question is basically a matter for legislative determination and one in which courts should be most reluctant to become involved. Where the exigencies of the situation require judicial involvement, however, I believe that courts should be particularly careful to avoid extending liability beyond the specific statutory limits.
President Judge Bowman and Judge Mencer join in this dissent.